Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21, 2022.
Applicant's election with traverse of claims 1-19 in the reply filed on June 21, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to establish the groups of inventions are independent or distinct and there is no undue burden of search on the Examiner.  This is not found persuasive because as noted in the restriction requirement that was mailed on April 21, 2022; the process can be used to make another materially different product for example, one that does not require a first or second rod comprising a metal or a connector made of an insulative material. Based on this distinction there is a burden of search placed on the Examiner as only some prior art references yielded from a search may be applicable to only one of the groups of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the marking" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the body member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the body member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from following claim 15. Claim 14 recites “the body member extends through the lumen of the marker”. The aforementioned recitation is contradictory to that of claim 15 which recites “the body member has a thickness and defines a passageway extending only partially through the thickness; and wherein the marker is disposed within the passageway”, thus denoting claim as being indefinite.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalisi et al. (2010/0004562).
Regarding Claims 1 and 17, Jalisi discloses a method of making a medical device 10 useful in interventional procedures performed under magnetic resonance imaging, comprising: selecting a medical device precursor 79; selecting a marker stock member 37, 46 formed of stainless steel (Pars. 0026-0028, Figs. 1-3 ); separating a portion of the marker stock member from the remainder of the marker stock member to form a marker; identifying a final ultimate tensile strength of between about 100 KSI and about 225 KSI for the marker (Pars. 0046-0049 and 0062); cold working the marker until the marker has a marker ultimate tensile strength that is substantially the same as the final ultimate tensile strength (Pars. 0061, 0062, 0064 and 0065); and attaching the marker 37, 46 to the medical device precursor 79 to form said medical device 12; the attaching is performed in a manner that does not contribute substantial work to the stainless steel of the marker 37, 46 such that the marker 37, 46 in said medical device 10 has substantially the final ultimate tensile strength (Par. 0029). Jalisi does not explicitly disclose separating a portion of the marker stock member from the remainder of the marker stock member to form a marker however, based on the disclosure of Paragraphs 0064 and 0065 of Jalisi it would have been obvious to one of ordinary skill in the art to trim the marker stock after the step of drawing the marker stock to achieve the desired dimensions of the marker 11 to properly manufacture the medical device 12.
Regarding Claim 2, Jalisi discloses the final ultimate tensile strength is between about 150 KSI and about 200 KSI (Par. 0062).
Regarding Claim 3, Jalisi discloses the final ultimate tensile strength is between about 170 KSI and about 200 KSI (Par. 0062).
Regarding Claim 4, Jalisi discloses the final ultimate tensile strength is between about 172 KSI and about 197 KSI (Par. 0062).
Regarding Claim 13, Jalisi discloses the marker 37, 46 is a tubular member defining a lumen (See figure 1); and a body member 31 extends into the lumen of the marker 37, 46 (See figure 1).
Regarding Claims 18 and 19, Jalisi discloses a method of making a medical device 10 useful in interventional procedures performed under magnetic resonance imaging, comprising: selecting a medical device precursor 79; selecting a marker stock member 11 formed of stainless steel (Pars. 0026-0028, Figs. 1-3 ); separating a portion of the marker stock member from the remainder of the marker stock member to form a marker; identifying a final ultimate tensile strength of between about 100 KSI and about 225 KSI for the marker (Pars. 0046-0049 and 0062); cold working the marker until the marker has a marker ultimate tensile strength that is greater than the starting ultimate tensile strength but is less than the final ultimate tensile strength (Pars. 0061, 0062, 0064 and 0065); and attaching the marker 11 to the medical device precursor 79 to form said medical device 12; the attaching is performed in a manner that does not contribute substantial work to the stainless steel of the marker 11 such that the marker 11 in said medical device 10 has substantially the final ultimate tensile strength (Par. 0029). Jalisi does not explicitly disclose separating a portion of the marker stock member from the remainder of the marker stock member to form a marker however, based on the disclosure of Paragraphs 0064 and 0065 of Jalisi it would have been obvious to one of ordinary skill in the art to trim the marker stock after the step of drawing the marker stock to achieve the desired dimensions of the marker 11 to properly manufacture the medical device 12.
Regarding Claims 5 and 6, Jalisi does not explicitly disclose the final ultimate tensile strength is between about 187 KSI and about 191 KSI; or is about 189 KSI. It would have been an obvious matter of design choice to one of ordinary skill in the art to provide a final ultimate tensile strength between about 187 KSI and about 191 KSI; or is about 189 KSI, as claimed  because Applicant has not disclosed that providing either final ultimate tensile strength provides an advantage, is used for a particular purpose or solves a stated problem. Further, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with either final ultimate tensile strength because both perform the same function of providing resistance for breaking under tension to the medical device . Therefore, it would have been an obvious matter of design choice to modify the invention of Jalisi to obtain the invention as specified in claims 5 and 6.
Claim Objections
Claims 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726